Case 8:20-cv-00791-WFJ-TGW Document 13 Filed 09/02/20 Page 1 of 2 PageID 49




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
                                      )
  LISA BURTON,                        )
            Plaintiff,                ) Case No.: 8:20-cv-00791 WFJ-TGW
                                      )
  v                                   )
                                      )
  CAPITAL ONE BANK, NA,               )
            Defendant.                )
                                      )
                                      )

                                STIPULATION TO DISMISS

  TO THE CLERK:

         Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

  dismissal with prejudice and with each party to bear its own fees and costs.


  /s/ Jenny Perkins                                /s/ Amy Lynn Bennecoff Ginsburg
   Jenny Perkins, Esq.                            Amy Lynn Bennecoff Ginsburg, Esq.
   Ballard Spahr LLP                              Kimmel & Silverman, P.C.
   1735 Market Street, 51st Floor                 30 East Butler Pike
   Philadelphia PA 19103-7599                     Ambler, PA 19002
   Telephone: (215) 864-8378                      Phone: 215/540-8888
   Email: perkinsj@ballardspahr.com               Email: teamkimmel@creditlaw.com
   Attorney for the Defendant                     Attorney for Plaintiff

   Date: September 2, 2020                        Date: September 2, 2020



                                                BY THE COURT:



                                                _________________________
                                                J.
Case 8:20-cv-00791-WFJ-TGW Document 13 Filed 09/02/20 Page 2 of 2 PageID 50




                                   Certificate of Service

         I hereby certify that I have served a copy of the foregoing document by Notice of
  Electronic Filing on this 2nd day of September, 2020:


  Jenny Perkins
  Ballard Spahr LLP
  1735 Market Street
  51st Floor
  Philadelphia PA 19103-7599
  (215) 864-8378
  perkinsj@ballardspahr.com
  Attorney for the Defendant

                                               /s/ Amy Lynn Bennecoff Ginsburg
                                               Amy Lynn Bennecoff Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215/540-8888
                                               Fax: 215/540-8817
                                               Email: teamkimmel@creditlaw.com
                                               Attorney for Plaintiff
